Mr. Justice Green
delivered the opinion of the court, December 30th 1882.
We think the delivery of a letter to an official letter carrier is the full equivalent for depositing it in a receiving box or at the post-office. When left in the former it is for the purpose of being taken therefrom by the carrier, and if left at the post-office it must be taken from the receptacle there provided for its deposit, either by the postmaster or by some one of his agents, to be placed in the mail. In either case the letter must come, into the personal custody of some one lawfully .authorized for the purpose, whose function it is to participate in the transmission of it from the sender to the mail.
It certainly can make no difference whether the letter is handed directly to the carrier, or is first deposited in a receiving box and taken from thence, by the same carrier. In the case of Skilbeck v. Garbett, 7 Ad. & El. n. s. p. 846, in which the very point was decided, Lord Denman, C. J., said, “ If a public servant belonging to the post-office, takes charge of the letter in the exercise of his public duty, it is the same as if it were carried to the office.” The postal regulations of the United States require that carriers while on their rounds shall receive all letters prepaid that may be handed to them for mailing. It follows that when such a carrier receives a prepaid letter from a citizen for the purpose of being mailed, he is in the strict performance of his official duty.
On the trial the learned judge of the court below, to correct an alleged misstatement of the counsel for the defendant in his summing up to the jury, as to the distance from New York to Pittsburgh, said to the jury that the distance was not over 500 miles, as has been asserted by counsel, but only 444 miles, and added that perhaps some of the jurors knew that, as well as the court. The judge also said it was well known that a train leaving New York between five and six o’clock P. M. of one day, *512would reach Pittsburgh by eight o’clock the next morning, if on time. We think, if counsel erroneously made a statement as to the distance between the two cities, it was the right of the court to correct the error by stating the true distance. This is a matter of the geography of the country. In 1 Whart. on the Law of Evidence at section 335 et sequitur, the writer states numerous matters of which courts will take judicial notice and amongst many others, enumerates “ distances as calculated by a map and “ the ordinary time of voyages.” In § 340 he says: "A court is bound to take judicial notice of the leading geographical features of the land, the minuteness of the knowledge so expected being in inverse proportion to distance. Thus a court sitting in a particular city is bound to know the general scenery of such city, and its division into streets and wards: the courts of a particular state, to know the boundaries of the state, and its division into towns and counties and the limits of such divisions: and of its judicial districts, the positions of leading cities and villages in such state, and the natural boundaries of the state,” citing numerous authorities in support of his text. We apprehend that the ordinary speed of railway trains is a matter of judicial cognizance, and hence a very simple computation will demonstrate with approximate certainty the time within which mails may be transported between such cities as New York and Pittsburgh. It may be doubted that a court should take judicial notice of the particular hours when trains leave their points of departure. Put what the court said was that there was nothing improbable in the idea that a notice of protest could reach Pittsburgh the day following the maturity of the note. There was certainly no error in "this. Perhaps the learned judge went too far in stating that a train leaving New York at five or six in the evening would reach Pittsburgh the next morning at eight, but if he was in error in so saying it is quite immaterial, for the reason that the cashier and the plaintiff had both testified that the notices were received at the bank within a day or two after the maturity of the note. The note was due, and was protested in New York on the 14th of March, and the two witnesses named testified that the note and notices of protest were received on either the loth or 16th of March at the bank. There was therefore actual testimony in the case upon which the remark of the judge could rest in substance.
The only remaining assignment of error that is pressed in argument, is the one relating to the rejection of the defendant's offer of proof as to the 24 shares of stock having been given and accepted in satisfaction of the $1,100 note. We cannot see how, upon the theory of the defendant, or upon the testimony of his witness, Austin Pearce, this offer of testimony was in any way relevant. The witness was permitted by the court to tes*513tify that this note was not collateral to the one in suit, and thereupon he did testify most positively that it was not given as collateral to any debt, that “ it was not a collateral note, but a straight note and had nothing to do with the note in suit.” If this were so, of what possible consequence was it to prove that the 24 shares of stock were given as collateral to this $1,100 note and subsequently accepted in satisfaction of it ? Clearly none. If admitted, it would but prove the payment of the $1,100 note, which the witness had sworn had nothing to do with the $1,000 note in suit, and the latter note would remain unaffected by the proof. If it had been offered to prove payment of the $1,000 note, which is not stated in the offer, then it would have been fairly subject to the animadversion of the court. For the witness had in fact already sworn that he had himself paid the note in suit with money or a check, a long time previously. To permit the same witness after that, to swear that he had paid the note, not by a check or with money shortly after its maturity, but in a totally different manner, to-wit by a transfer of stock made more than a year-later, would be to allow the witness to swear that his first testimony was false. Had the judge permitted such testimony to be given, as he might have done if it had been offered, it would have been his duty to say to the jury that such a witness was entitled to no credit. As it was rebutting testimony of the defendant which he might have offered in chief, it was within the discretion of the court to receive or reject it, if it was offered for the purpose now referred to, and therefore not the subject of error. But we do not understand it in this way. The offer is distinct to prove that the shares were originally given as collateral to the $1,100 note and afterwards accepted in payment of it. That note, the defendant proved by this very witness, had no connection with the note in suit and therefore the offer was to prove irrelevant matter and was rightly rejected.
Judgment affirmed.
Zeigler v. Langfit.
Green, J. For the reasons stated in the foregoing opinion the judgment in this case is affirmed.
Judgment affirmed.